DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–19 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0020881 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 114 has been used to designate both connectors (e.g., FIGS. 13–15, [0097]) and ejector pins (e.g., FIGS. 13–15, [0100]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY PACK INCLUDING BATTERY MONITORING UNIT ELECTRICALLY COMMUNICATING WITH ELECTROCHEMICAL CELLS.

The disclosure is objected to because of the following informalities:
The view FIG. 23A is referred to as "FIG. 23 A" in paragraph [0042]. The view should be referred to as "FIG. 23A" in paragraph [0042].
Reference character 114 has been used to designate both connectors in paragraph [0097] and ejector pins in paragraph [0100]. Reference character should not be used to designate both connectors and ejector pins. See 37 CFR 1.84(p)(4).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1–4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "the flash memory being configured to load updated into the flash memory with interrupting re-flashing of the BMU." The re-flashing of the BMU is described in paragraphs [0011] and [0145]. Paragraph [0011] describes loading updates into the flash memory prior to re-flashing the BMU. Paragraph [0145] describes it is desirable to not interrupt the re-flashing of a software update of the BMU. Emphasis added. The disclosure does not describe interrupting re-flashing of the BMU. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2–4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6, 7, 11, 17, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "thereby improving security of bootloading." It is unclear what the improvement is compared to (e.g., a battery pack that is not configured to load updates into the flash memory with interrupting re-flashing of the BMU, a conventional battery pack, another differently configured battery pack). Therefore, the metes and bounds of the limitation "thereby improving security of bootloading" are unclear.
Claims 2–4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one controller " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the battery system."
Claim 11 recites the limitation "an overvoltage condition." Claim 5, which claim 11 is directly dependent, recites the limitation "an overvoltage condition." It is unclear if "an overvoltage condition" recited in claim 11 is further limiting "an overvoltage condition" recited in claim 5.
Claim 11 recites the limitation "a cell." Claim 5, which claim 11 is directly dependent, recites the limitation "one or more electrochemical cells." It is unclear if "a cell" recited in claim 11 is further limiting one of "one or more electrochemical cells" recited in claim 5.
Claim 11, which is directly dependent from claim 5, recites limitations regarding a battery system (e.g., independent claim 5) and a method of using the battery system (e.g., wherein the one or more sensors sense an overvoltage condition in the one or more electrochemical cells when a voltage of a cell exceeds a predetermined threshold voltage). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 17, which is directly dependent from claim 16, recites limitations regarding a battery system (e.g., independent claim 16) and a method of using the battery system (e.g., wherein a current flow through the opto diode in response to the active signal causes the normally closed relay to open). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 19, which is directly dependent from claim 16, recites limitations regarding a battery system (e.g., independent claim 16) and a method of using the battery system (e.g., wherein the standby signal indicates that the BMU is operating in a sleep mode and the active signal indicates that the BMU is operating in an active mode). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites the limitation "wherein the second set of electrochemical cells includes a plurality of electrochemical cells." Claim 12, which claim 15 is directly dependent, recites the limitation "a second set of electrochemical cells." The limitation "electrochemical cells" encompasses a plurality of electrochemical cells. Therefore, the limitation "wherein the second set of electrochemical cells includes a plurality of electrochemical cells" does not further limit the subject matter of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Regarding limitations recited in claims 1, 2, 5–14, and 16–19, which are directed to a manner of operating disclosed battery pack and/or battery system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (US 2001/0033502 A1, hereinafter Blair).
Regarding claim 1,  battery pack (FIG. 1, [0018]), comprising:
a plurality of electrochemical cells (5, [0018]);
a battery monitoring unit (2) in electrical communication with the electrochemical cells (5, [0018]); and
a flash memory (112, [0055])  external to the BMU (2, [0056]),
the flash memory (112) being configured to load updates into the flash memory with interrupting re-flashing of the BMU (2, [0055]), thereby improving security of bootloading (FIG. 14, [0081]).
Regarding claim 2, Blair discloses all claim limitations set forth above and further discloses a battery pack:
wherein the BMU (2) is configured to re-flash using the updates loaded into the flash memory (112, [0082]).
Regarding claim 3, Blair discloses all claim limitations set forth above and further discloses a battery pack:
wherein the flash memory is a 128k byte memory device (FIG. 14, [0055]).
Regarding claim 4, Blair discloses all claim limitations set forth above and further discloses a battery pack:
wherein the updates are firmware updates (see firmware, [0058]).

Claim(s) 5, 6, 8–13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hase et al. (WO 2015/156210 A1; see English language equivalent, US 2017/0117595 A1; hereinafter Hase).
Regarding claim 5, Hase discloses a battery system (1), comprising
a battery system controller (3, [0018]);
at least one battery pack (2, [0018]) including:
one or more electrochemical cells (21, [0020]);
one or more voltage sensors (24) associated with the one or more electrochemical cells (21, [0022]) ; and
at least one battery monitoring unit (22, 23, [0019]) including
a secondary overvoltage protection circuit (23, [0022]); and
an interlock MOSFET (22) in electrical communication with the secondary overvoltage protection circuit (23, [0021]),
wherein the secondary overvoltage protection circuit (23) is configured to respond to the one or more voltage sensors (24) sensing an overvoltage condition in the one or more electrochemical cells (21) by causing the interlock MOSFET (22) to change state (FIG. 4, [0051]).
Regarding claim 10, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the interlock MOSFET (22) is part of a system interlock daisy-chain (FIG. 1, [0021]).
Regarding claim 11, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the one or more sensors (24) sense an overvoltage condition in the one or more electrochemical cells (21) when a voltage of a cell exceeds a predetermined threshold voltage (FIG. 4, [0043]).
Regarding claim 6, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the battery system controller (3) is configured to determine a current threshold of the one or more electrochemical cells (21) based at least in part on at least one of a temperature and a state of charge of the one or more electrochemical cells (21, [0028]), and
wherein the at least one controller (3) controls an operation of the system (1) using the current threshold (FIG. 4, [0043]).
Regarding claim 7, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the battery system controller (3) determines at least two of a discharging current threshold, a regenerative charging current threshold, and a continuous charging current threshold (FIG. 2, [0043]).
Regarding claim 8, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the battery system controller (3) is in electrical communication with the interlock MOSFET (22),
the battery system controller (22) being configured to detect the change in state of the interlock MOSFET (22) and respond by inhibiting further charging of the at least one battery pack (2, [0053]).
Regarding claim 9, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the battery system controller (3) is configured to respond to the detected change of state of the interlock MOSFET (22) by discharging the battery pack (2, [0043]).
Regarding claim 12, Hase discloses a battery system (1, [0056]), comprising:
a plurality of electrochemical cells (21, [0056]));
a battery monitoring unit (23) in electrical communication with the electrochemical cells (21, [0056]),
the BMU (23) including a plurality of input ports in electrical communication with a first set (2-1) of electrochemical cells of the plurality of electrochemical cells (21)  (21) to monitor voltages of the first set (2-1) of electrochemical cells (21, [0056]) and
the BMU (23) further includes at least one auxiliary input channel in electrical communication with at least one electrochemical cell of a second set (2-2) of electrochemical cells (21) of the plurality of electrochemical cells (21) to monitor a voltage of the at least one electrochemical cell of the second set (2-2, [0056]); and
at least one secondary circuit (22) in electrical communication with the at least one auxiliary input channel and the at least one electrochemical cell of the second set (2-1, [0056]).
Regarding claim 13, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the at least one secondary circuit (22) includes an N-Channel MOSFET (221) to inhibit current leakage during a sleep mode of the BMU (23, [0021]).
Regarding claim 15, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the second set (2-1) of electrochemical cells (21) includes a plurality of electrochemical cells (FIG. 5, [0020]).

Claim(s) 16–19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0089898 A1 hereinafter Lee).
Regarding claim 16, Lee discloses a battery system (FIG. 1, [0047]), comprising:
a plurality of electrochemical cells (1140, [0047]);
a battery monitoring unit (2220) in electrical communication with the electrochemical cells (1140, [0049]); and
a standby power supply switch-over circuit (1140) in electrical communication with the battery monitoring unit (2220, [0055]) ,
the switch-over circuit (1140) including a normally closed relay (1133) configured to respond to standby signal from the BMU (2220) by sourcing a voltage to bias a standby circuit of the BMU (2220) and to respond to an active signal from the BMU (2220) by opening to remove the voltage from the standby circuit (FIG. 5, [0065]).
Regarding claim 17, Lee discloses all claim limitations set forth above and further discloses a battery system:
wherein the switch-over circuit further includes an opto diode (11) in electrical communication with the BMU (2220, [0066]) , and
wherein a current flow through the opto diode (11) in response to the active signal causes the normally closed relay to open (FIG. 5, [0066]).
Regarding claim 18, Lee discloses all claim limitations set forth above and further discloses a battery system:
wherein the standby signal is a first voltage and the active signal is a second voltage that is greater than the first voltage (FIG. 5, [0066]).
Regarding claim 19, Lee discloses all claim limitations set forth above and further discloses a battery system:
wherein the standby signal indicates that the BMU (2220) is operating in a sleep mode and the active signal indicates that the BMU is operating in an active mode (FIG. 5, [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hase (WO 2015/156210 A1; see English language equivalent, US 2017/0117595 A1) as applied to claim(s) 12 above, and further in view of Fujita (US 2006/0012336 A1).
Regarding claim 14, Hase discloses all claim limitations set forth above and further discloses a battery system:
wherein the at least one secondary circuit includes a voltage divider circuit to reduce a sensed voltage of the at least one electrochemical cell of the second set for input to the at least one auxiliary input channel.
Fujita discloses a secondary circuit including a voltage divider circuit (53) to reduce a sensed voltage of at least one electrochemical cell (12) of a second set for input to at least one auxiliary input channel (71) to improve voltage detection while maintaining a simple structure (see battery pack, [0013]). Hase and Fujita are analogous art because they are directed to battery systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the secondary circuit of Hase with the voltage divider circuit in order to improve voltage detection while maintaining a simple structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725